Citation Nr: 1733928	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a perforated eardrum.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to January 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for posttraumatic stress disorder (PTSD), severe anxiety, and for a perforated eardrum.  

An August 2011 rating decision granted the Veteran's claim for service connection for PTSD.  Accordingly, that issue is no longer in appellate status before the Board.   

In September 2014, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is of record.

In January 2015, the Board dismissed the Veteran's appeal for entitlement to service connection for anxiety as withdrawn, and remanded his claim of entitlement to service connection for residuals of a perforated eardrum.

In July 2015, the Board denied the Veteran's motions to reconsider and vacate the January 2015 decision.  Subsequently, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which dismissed his appeal as untimely in November 2015.

The Board notes that the Veteran filed a notice of disagreement (NOD) with respect to a May 2016 rating decision that denied a rating in excess of 30 percent for PTSD, declined to reopen claims of entitlement to service connection for chronic fatigue syndrome (claimed as fatigue) and unexplained illnesses (also claimed a Gulf  War Syndrome) and denied entitlement to service connection for a back disorder secondary to joint and muscle pain, fibromyalgia, a gastrointestinal disorder, periodontal disease, sleep apnea (claimed as sleep disorder), severe anxiety and joint and muscle pain (to include spasms).  In April 2017 the RO acknowledged receipt of the NOD and is taking additional action.  As such, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the NOD has been recognized and additional action on the NOD is pending at the RO, Manlicon is not applicable in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In July 2015, the Veteran underwent a VA examination to determine the nature and etiology of any residuals of an in-service ear perforation, to include migraines and hearing loss.  The audiologist who examined the Veteran declined to render an opinion, stating that the matter "requires a medical opinion which is beyond the scope of practice of this examiner."  A physician then rendered an opinion regarding whether the Veteran's migraines were related to his history of a perforated ear drum, but did not address whether his hearing loss was related to such.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, an addendum opinion is required.

While on remand, any recent, outstanding VA treatment records should be obtained.  In this regard, the most recent treatment records are dated February 18, 2016, from the Detroit, Michigan, VA Medical Center (VAMC).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from the Detroit VAMC, dated after February 18, 2016, and associate them with the electronic claims file.

2.  After any outstanding records have been obtained, obtain a VA addendum opinion from a suitably qualified VA examiner concerning the nature and etiology of the Veteran's claimed residuals of an in-service ear perforation.  

Review of the entire file is required; however, attention is invited to the Veteran's credible hearing testimony as to the circumstances of the in-service event and the symptoms he experienced at the time, as well as the July 2015 audio and ear examinations addressing the current state of the Veteran's ears and hearing loss.  Note that the absence of service treatment records cannot alone serve as the basis of a negative opinion.  Rather, the credible lay evidence must be considered, and a determination as to whether the description of symptoms experienced is sufficient to establish a nexus.  

Following review of the claims file, the examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has hearing loss as a result of an in-service ear perforation. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




